Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
This action is responsive to correspondence filed on March 19, 2021.
Claims 1-8 and 12-23 are currently pending.  Claims 9-11 have been canceled.  Claims 1, 14 and 21 have been amended.  Entry of this amendment is accepted and made of record.

Allowable Subject Matter
Claims 1-8 and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art of record Ito et al. (EP 1598931) (hereinafter Ito), Marvin et al. (US 5180942) (hereinafter Marvin), Jairazbhoy et al. (US 2003/0226688) (hereinafter Jairazbhoy) and Chiappetta (US 4791380) (hereinafter Chiappetta) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitation of a temperature-controlled electronic apparatus, comprising: wherein the heat-generating component is mounted on a heat spreader, the heat spreader being arranged to extend across the second side of the circuit board to the one or more paths defined on the first side of the circuit board of independent claim 1 when combined with the limitations of a circuit board having first and second opposed sides: a plurality of electronic components, mounted on the first side of the circuit board in an arrangement to form at least one electronic circuit; a temperature sensor, configured to measure a temperature of the at least one electronic circuit; and a heat-generating component mounted on the second side of the circuit board, configured to be controlled by a temperature control circuit, the temperature control circuit being configured to control an amount of heat generated by the heat-generating component in response to the temperature measured by the temperature sensor; and wherein the plurality of electronic components are arranged on the circuit board to lie on one of one or more paths, each path of the one or more paths being defined by a respective circle having a radius;  wherein the one or more paths define a center point, the heat-generating component being located at the center point also in claim 1, distinguish the present invention from the prior art.

Regarding claim 21, the best prior art of record Ito, Marvin, Jairazbhoy and Chiappetta alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitation of a method of operating a temperature-controlled electronic apparatus, wherein the temperature-controlled electronic apparatus comprise: wherein the heat-generating component is mounted on a heat spreader, the heat spreader being arranged to extend across the second side of the circuit board to the one or more paths defined on the first side of the circuit board of independent claim 21 when combined with the limitations of a circuit board having first and second opposed sides; a plurality of electronic components, mounted the first side of on the circuit board in an arrangement to form at least one electronic circuit; a temperature sensor, configured to measure a temperature of the at least one electronic circuit; and a heat-generating component mounted on the second side of the circuit board. configured to be controlled by a temperature control circuit, the temperature control circuit being configured to control an amount of heat generated by the heat-generating component in response to the temperature measured by the temperature sensor; and wherein the plurality of electronic components are arranged on the circuit board to lie on one of one or more paths, each path of the one or more paths being defined by a respective circle having a radius, and wherein the one or more paths define a center point, the heat-generating component being located at the center point; the method comprising providing electrical signals to the electronic apparatus so as to operate the at least one electronic circuit, the temperature sensor, the heat-generating component and the temperature control circuit also in claim 21, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 21-23. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855